

Exhibit 10.25


AMENDMENT TO THE ASTEC INDUSTRIES, INC.
2006 INCENTIVE PLAN


THIS AMENDMENT (this “Amendment”) to the Astec Industries, Inc. 2006 Incentive
Plan (the “Plan”) is made this 23rd day of October, 2008.


1.  Section 11.3 of the Plan is hereby amended by deleting the word
“Retirement.”


2.  The first sentence of Section 14.6 and the first sentence of Section 14.7(b)
are hereby amended by replacing the words “as soon as practicable after the
amount earned has been determined (or, if later, the first date that such
payment may be made without causing a violation of Section 409A of the Code)”
with the words “within sixty (60) days following the date of termination (unless
a later date is required by Section 17.4 hereof).”


3.  The Plan is hereby amended by deleting Section 15.1 in its entirety and
replacing it with the following:


“15.1.         MANDATORY ADJUSTMENTS. In the event of a nonreciprocal
transaction between the Company and its stockholders that causes the per-share
value of the Stock to change (including, without limitation, any stock dividend,
stock split, spin-off, rights offering, or large nonrecurring cash dividend),
the authorization limits under Section 5.1, 5.4 and 5.5 shall be adjusted
proportionately, and the Committee shall make such adjustments to the Plan and
Awards as it deems necessary, in its sole discretion, to prevent dilution or
enlargement of rights immediately resulting from such transaction.  Action by
the Committee may include: (i) adjustment of the number and kind of shares that
may be delivered under the Plan; (ii) adjustment of the number and kind of
shares subject to outstanding Awards; (iii) adjustment of the exercise price of
outstanding Awards or the measure to be used to determine the amount of the
benefit payable on an Award; and (iv) any other adjustments that the Committee
determines to be equitable.  Without limiting the foregoing, in the event of a
subdivision of the outstanding Stock (stock-split), a declaration of a dividend
payable in Shares, or a combination or consolidation of the outstanding Stock
into a lesser number of Shares, the authorization limits under Section 5.1 and
5.4 shall automatically be adjusted proportionately, and the Shares then subject
to each Award shall automatically, without the necessity for any additional
action by the Committee, be adjusted proportionately without any change in the
aggregate purchase price therefor.

 
 
 
1

--------------------------------------------------------------------------------

 



15.2           DISCRETIONARY ADJUSTMENTS. Upon the occurrence or in anticipation
of any corporate event or transaction involving the Company (including, without
limitation, any merger, reorganization, recapitalization, combination or
exchange of shares, or any transaction described in Section 15.1), the Committee
may, in its sole discretion, provide (i) that Awards will be settled in cash
rather than Stock, (ii) that Awards will become immediately vested and
exercisable and will expire after a designated period of time to the extent not
then exercised, (iii) that Awards will be assumed by another party to a
transaction or otherwise be equitably converted or substituted in connection
with such transaction, (iv) that outstanding Awards may be settled by payment in
cash or cash equivalents equal to the excess of the Fair Market Value of the
underlying Stock, as of a specified date associated with the transaction, over
the exercise price of the Award, (v) that performance targets and performance
periods for Performance Awards will be modified, consistent with Code Section
162(m) where applicable, or (vi) any combination of the foregoing.  The
Committee’s determination need not be uniform and may be different for different
Participants whether or not such Participants are similarly situated.


15.3           GENERAL. Any discretionary adjustments made pursuant to this
Article 15 shall be subject to the provisions of Section 16.2.  To the extent
that any adjustments made pursuant to this Article 15 cause Incentive Stock
Options to cease to qualify as Incentive Stock Options, such Options shall be
deemed to be Nonstatutory Stock Options.”


4.           The Plan is hereby amended by deleting Section 17.4 in its entirety
and replacing it with the following:


“17.4 SPECIAL PROVISIONS RELATED TO SECTION 409A OF THE CODE.


(a)           It is intended that the payments and benefits provided under the
Plan and any Award shall either be exempt from the application of, or comply
with, the requirements of Section 409A of the Code.  The Plan and all Award
Certificates shall be construed in a manner that effects such
intent.  Nevertheless, the tax treatment of the benefits provided under the Plan
or any Award is not warranted or guaranteed.  Neither the Company, its
Affiliates nor their respective directors, officers, employees or advisers shall
be held liable for any taxes, interest, penalties or other monetary amounts owed
by any Participant or other taxpayer as a result of the Plan or any Award.

 


 
 
2

--------------------------------------------------------------------------------

 



(b)           Notwithstanding anything in the Plan or in any Award Certificate
to the contrary, to the extent that any amount or benefit that would constitute
non-exempt “deferred compensation” for purposes of Section 409A of the Code
would otherwise be payable or distributable, or a different form of payment
(e.g., lump sum or installment) would be effected, under the Plan or any Award
Certificate by reason of the occurrence of a Change in Control, or the
Participant’s Disability or separation from service, such amount or benefit will
not be payable or distributable to the Participant, and/or such different form
of payment will not be effected, by reason of such circumstance unless the
circumstances giving rise to such Change in Control, Disability or separation
from service meet any description or definition of “change in control event”,
“disability” or “separation from service”, as the case may be, in Section 409A
of the Code and applicable regulations (without giving effect to any elective
provisions that may be available under such definition).  This provision does
not prohibit the vesting of any Award upon a Change in Control, Disability or
separation from service, however defined.  If this provision prevents the
payment or distribution of any amount or benefit, such payment or distribution
shall be made on the next earliest payment or distribution date or event
specified in the Award Certificate that is permissible under Section 409A of the
Code.  If this provision prevents the application of a different form of payment
of any amount or benefit, such payment shall be made in the same form as would
have applied absent such designated event or circumstance.


(c)           If any one or more Awards granted under the Plan to a Participant
could qualify for any separation pay exemption described in Treas. Reg. Section
1.409A-1(b)(9), but such Awards in the aggregate exceed the dollar limit
permitted for the separation pay exemptions, the Company shall determine which
Awards or portions thereof will be subject to such exemptions.


(d)           Notwithstanding anything in the Plan or in any Award Certificate
to the contrary, if any amount or benefit that would constitute non-exempt
“deferred compensation” for purposes of Section 409A of the Code would otherwise
be payable or distributable under this Plan or any Award Certificate by reason
of a Participant’s separation from service during a period in which the
Participant is a Specified Employee (as defined below), then, subject to any
permissible acceleration of payment by the Committee under Treas. Reg. Section
1.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii) (conflicts of
interest), or (j)(4)(vi) (payment of employment taxes):


(i)  the amount of such non-exempt deferred compensation that would otherwise be
payable during the six-month period immediately following the Participant’s
separation from service will be accumulated through and paid or provided on the
first day of the seventh month following the Participant’s separation from
service (or, if the Participant dies during such period, within 30 days after
the Participant's death) (in either case, the “Required Delay Period”), and

 


 
 
3

--------------------------------------------------------------------------------

 



(ii)  the normal payment or distribution schedule for any remaining payments or
distributions will resume at the end of the Required Delay Period.


For purposes of this Plan, the term “Specified Employee” has the meaning given
such term in Section 409A of the Code and the final regulations thereunder.


(e)           Eligible Participants who are service providers to an Affiliate
may be granted Options or SARs under this Plan only if the Affiliate qualifies
as an “eligible issuer of service recipient stock” within the meaning of
§1.409A-1(b)(5)(iii)(E) of the final regulations under Section 409A of the Code.


(f)           No Option or SAR granted under the Plan shall provide for any
feature for the deferral of compensation other than the deferral of recognition
of income until the exercise or disposition of the Option or SAR.”


5.           Except as expressly amended hereby, the terms of the Plan shall be
and remain unchanged and the Plan as amended hereby shall remain in full force
and effect.


IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by its
duly authorized representative on the day and year first above written.


Astec Industries, Inc.


By: /s/ F. Mckamy Hall
 
 
4

--------------------------------------------------------------------------------

 